DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 01/21/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA et al. (US 20130194734; hereinafter YOSHIKAWA) in view of SHIMIZU et al. (US 20200039329).
Regarding claim 1, YOSHIKAWA teaches in figure(s) 1-5 a connector inspection instrument for inspecting a connection state of a connector set that includes a receptacle (receptacle 3; figure 2) and a plug (plug 2), 
the receptacle including: 
a plurality of receptacle terminals (sockets 30/3; figure 1A) that are aligned in a longitudinal direction of the receptacle (3); and 

    PNG
    media_image1.png
    375
    421
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    457
    453
    media_image2.png
    Greyscale

a pair of spare terminals (37; para. 30 - locking mechanism unit 37 … operated to fix or release the plug 2) that are located on both sides of the plurality of receptacle terminals (21) in the longitudinal direction and are short-circuited (para. 30 - locking mechanism unit 37 is connected to the control unit 36), 
the plug including: 
(plug terminals 21) that respectively come in contact with the plurality of receptacle terminals (sockets 30) when the plug is connected to the receptacle; and 
a pair of relay electrodes (relay 45/33 terminals and/or plug terminals 23 that locks to 37; figures 2,4) that respectively come in contact with the pair of spare terminals (37) when the plug (2) is connected to the receptacle (3), 
the connector inspection instrument (relay supply 34, control unit 36, measurement unit 35) comprising: 
a pair of inspection terminals (contacts A, B for terminal 22) that are brought into contact with the pair of relay electrodes (relay 45/33 terminals and/or plug terminals 23 that locks to 37; figures 2,4); 
a conduction detecting circuit (connection verification unit 31, measurement unit 35) configured to detect conduction between the pair of inspection terminals (A,B) by applying a voltage (relay power supply 34) to the pair of inspection terminals; 
a main-body housing (abs. - A DC receptacle has, in a housing, a pair of connection sockets) storing the conduction detecting circuit; 
YOSHIKAWA does not teach explicitly a pair of terminal support portions formed to extend from the main-body housing and support the pair of inspection terminals; and 
a displacement mechanism provided in the main-body housing and configured to support one or both of the pair of terminal support portions in such a way as to displace the one or both of the pair of terminal support portions in a width direction to narrow or widen an interval between the pair of inspection terminals.
(supports for terminals 13; figures 15-17) formed to extend from the main-body housing (housing 11) and support the pair of inspection terminals (connection terminal parts 15); and 
a displacement mechanism (displacement portion 17) provided in the main-body housing and configured to support one or both of the pair of terminal support portions in such a way as to displace the one or both of the pair of terminal support portions in a width direction to narrow (narrower gap between 15 in figure 15) or widen (wider gap between 15 in figure 16) an interval between the pair of inspection terminals (para. 95 - housing 11 is provided with the preliminary displacement portion 17 which abuts against the pair of arm connection parts 15 and causes the pair of arm connection parts 15 to be arranged separately while keeping a biasing force against the pair of contact portions 37 of the arm portion 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOSHIKAWA by having a pair of terminal support portions formed to extend from the main-body housing and support the pair of inspection terminals; and a displacement mechanism provided in the main-body housing and configured to support one or both of the pair of terminal support portions in such a way as to displace the one or both of the pair of terminal support portions in a width direction to narrow or widen an interval between the pair of inspection terminals as taught by SHIMIZU in order to provide deformable terminal with support for flexibility as evidenced by "sun visor connector includes: a pair of connector terminals accommodated in the housing and connected to counterpart terminals; a pair of arm connection parts provided in an elastically deformable manner on the pair of connector terminals and connected by sandwiching the end of the arm portion by a biasing force; and a preliminary displacement portion provided in the housing, abutting on the pair of arm connection parts, and causing the pair of arm connection parts to be arranged in a separated manner by keeping a biasing force against the end of the arm portion … sun visor main body is rotated so that a contact state and a non-contact state between the pair of arm connection parts and the end of the support shaft are switched, and switching on and off of a lighting device provided in the sun visor main body is performed" (abstract, para. 4 of SHIMIZU).

Regarding claim 2, YOSHIKAWA in view of SHIMIZU teaches the connector inspection instrument according to claim 1, 
SHIMIZU additionally teaches in figure(s) 11-17 wherein the pair of terminal support portions include: 
a pair of first terminal support portions (supports 61, 17 for terminals 15; figures 15-17) directly supporting the pair of inspection terminals (connection terminal parts 15); 
a pair of second terminal support portions (supports for terminals 13; figures 15-17) that are located closer to the main-body housing (11) than the pair of first terminal support portions (supports 61, 17 for terminals 15); and 
a coupling mechanism configured to couple the pair of first terminal support portions with the pair of second terminal support portions in such a manner that an angle formed thereby can be changed (angle between 13 and 15 changeable in figures 15-16).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA in view of Denomme et al. (US 20080318467).
Regarding claim 4, YOSHIKAWA teaches in figure(s) 1-5 a connector set comprising: 
a receptacle (receptacle 3; figure 2); and 
a plug (plug 2), wherein 
the receptacle includes: 
a plurality of receptacle terminals (sockets 30/3; figure 1A) that are aligned in a longitudinal direction of the receptacle (3); 
a pair of spare terminals (37; para. 30 - locking mechanism unit 37 … operated to fix or release the plug 2) that are located on both sides of the plurality of receptacle terminals (21) in the longitudinal direction and are short-circuited (para. 30 - locking mechanism unit 37 is connected to the control unit 36); and 
the plug includes: 
a plurality of plug terminals (plug terminals 21) that respectively come in contact with the plurality of receptacle terminals (30) when the plug is connected to the receptacle; and 
a pair of relay electrodes (relay 45/33 terminals and/or plug terminals 23 that locks to 37; figures 2,4) that respectively come in contact with the pair of spare terminals when the plug (2) is connected to the receptacle (3).
YOSHIKAWA does not teach explicitly a short circuit member that is conductive and configured to short-circuit the pair of spare terminals,
(relay coil 28; figure 1) that is conductive and configured to short-circuit the pair of spare terminals (terminals 29a,b),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOSHIKAWA by having a short circuit member that is conductive and configured to short-circuit the pair of spare terminals as taught by Denomme in order to provide connection detection using shorting plug spare terminals without affecting receptacle’s main load path as evidenced by "A relay receptacle shorting plug to short power contacts of a relay receptacle. The shorting plug also includes a closed conductive pathway between the first and second power terminals so that the shorting plug provides a current pathway between first and second power contacts of the relay receptacle. The relay receptacle shorting plug may provide an elongated structure to facilitate insertion and removal of the shorting plug with respect to the relay receptacle" (abstract of Denomme).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA in view of SHIMIZU, and further in view of Sela et al. (US 20060119368).
Regarding claim 3, YOSHIKAWA in view of SHIMIZU teaches the connector inspection instrument according to claim 1, 
YOSHIKAWA does not teach explicitly wherein the conduction detecting circuit includes: 

However, Sela teaches in figure(s) 1-9 wherein the conduction detecting circuit includes: 
a sound outputting device configured to output a sound when conduction between the pair of inspection terminals is detected (para. 87 - Control Unit may issue an audible or visible alarm; figures 3,6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YOSHIKAWA and SHIMIZU by having wherein the conduction detecting circuit includes: a sound outputting device configured to output a sound when conduction between the pair of inspection terminals is detected as taught by Sela in order to provide "A processing unit is adapted to receive and compare the local measurements to reference measurements of the voltage supplied to the facility, in order to detect a fault in the electrical system … Control Unit detects an abnormal variation in the voltage readings of a sensing device in relative to the reference level, it informs the system by sending an alarm signal and may cut off the voltage supplied to appropriate wiring by triggering a circuit breaker in the fuse box or within the appliance itself." (abstract, para. 57 of Sela).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868